Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 113-121, 124 and 127 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cole (US 2003/0189266) taken in view of Mancini (US 2004/0011454), at least one of [Fujisawa (US 2012/0092149) and Kimijima (US 6,173,892)], Billings (US 2003/0033040) and Flament et al. (US 2013/0253686), and optionally further in view of Fujisawa (JP 2012-051297).
	This rejection is maintained for the reasons set forth in the last office action.
Applicant's arguments filed 12/6/2021 have been fully considered but they are not persuasive with respect to the prior art rejection.  The previous 112 rejections were however withdrawn in view of applicant’s response. 
	It is first argued that the parameter considered in Cole is the stretch of the bladder whereas the claimed initial parameter is number of cycles in the chamber or an integrity of the chamber.  The bladder in Cole is however part of the curing chamber of the tire press and in fact defines the inner part of the chamber within which the tire is positioned and cured.  Thus, the detection of the stretch of the bladder with comparison to a permitted tolerance/discard threshold is a detection of a parameter representing an integrity of the bladder part of the molding chamber.
	It is also argued that no reference teaches a comparison with a discard threshold and a reserve threshold, it being argued that Cole only teaches a discard threshold and not a reserve 
	As to the arguments with respect to Fujisawa (JP ‘297), this reference was optionally applied to further address the claimed detection of the further parameter not specifics of the initial parameter.  Further, the arguments disputing that that this reference effectively suggests three quality levels are not convincing.  Again, Fujisawa teaches (paragraphs [0028]-[0029]) that two thresholds are used, an initial one where a tentative determination for acceptability or .  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
March 11, 2022